HOUGH, Circuit Judge
(dissenting). The legal principles stated 'in the majority opinion undeniably exist; their application to the case in hand depends on the facts. The facts, as stated by the court, rest only on the assertions made by the bankrupt; a dishonest man, who, by relegating his sister to a nonexistent individual estate, now succeeds in (substantially) preferring his later creditors, with whom he could have done .business only on the financial foundation furnished by that sister.
I prefer the evidence found in the course of trade, the books of the bankrupt’s firms, the payment of interest, and the testimony of his cashier. From these sources it is plain that Jewell & Stringer, or Stringer & Co., got and used, and in accordance with original intent increased their own resources with, Mrs. Lewis’ property; that is enough in equity, and bankruptcy is equity. It is equally clear that Stringer & Co. assumed the liabilities of Jewell & Stringer; indeed, no one denies this as matter of fact. The bankrupt» never thought of it; his trustee has contributed a theory of law (the Case v. Beauregard doctrine), inapplicable because it has not even the poor support of the bankrupt’s testimony on which to rest.
Dissent is based on the foregoing view of the facts.